Title: To Alexander Hamilton from Francisco de Miranda, [19 October–10 November 1798]
From: Miranda, Francisco de
To: Hamilton, Alexander



[London, October 19–November 10, 1798]

C’est avec bien du Plaisir, mon très cher Général, que j’ai reçu hier Votre Lettre du 22. aout dernier. Vos Souhaits sont déja en quelque Sorte remplis, puisque on est convenu ici que, d’un Coté, on n’employera point aux opérations terrestres des Troupes anglaises, vu que les forces auxiliares de Terre devront ètre uniquement américaines, tandis que, de l’autre, la Marine Sera purement anglaise. Tout est applani, et on attend Seulement le fiat de Votre illustre Président pour partir comme l’Eclair. En Effet, le moment parait des plus favorables, et les derniers Evenémens Semblent nous laisser un Champ Vaste et tranquille pour agir à notre entiére Satisfaction. Profiterons avec Sagesse de la Nature des Circonstances, et rendons à notre Pays le plus grand Service qu’un Mortel Soit capable d’offrir à ses Semblables! Sauvons l’amérique des Calamités affreuses qui, en bouleversant une grande partie du monde, menacent de la Déstruction les parties intactes encore.
Mon Compatriote D. Pedro Caro qui, effectivement, avait du être le Porteur de ma Lettre du 6. Avril dernier, n’a pas pu Se rendre alors à New-York, un Accident imprévu l’en ayant empêché; Il dirigea Sa Route en Droiture vers le Continent méridional de l’amérique, dont une partie, pressée de Secouer un Joug justement odieux, et ne voulant pas attendre plus longtems les Secours des Puissances Co-opératrices, se disposait alors à effectuer un Mouvement insurrectionnel qui, pour n’être que partiel, aurait pu nuire aux Intérèts de la Masse entiére. Heureusement qu’ils ont consenti à ajourner leurs Démarches. Les Renseignemens, que nous avons d’ailleurs Sur la Situation présente des Choses, Sont du plus heureux Augure. M. Caro repart dans ce moment ci pour la mème Destination par la Voie de l’Ile de la Trinité, afin que tout Soit disposé Conformément aux Plans arrètés, lesquels j’aurai l’honneur de Vous Soumettre à tems.
Je Vous prie de remettre la Lettre ci-jointe à notre ami Commun le Général Knox, dont la Nomination dans l’Armée me fait aussi le plus grand Plaisir. Continuez toujours, mon cher ami, d’ètre le Bienfacteur du Genre humain qui, jamais, n’a eu autant Besoin de tels Appuis. Réunissons nous tous bien fermement pour opérer le Salut de notre chére Patrie, et peut-ètre, qu’en l’arrachant aux Malheurs qui la menacent, nous Sauverons le Monde entier qui chancèle au Bord de l’Abîme.
à Vous bien sincerement

F. de Miranda.
Londres le 19. Octobre 1798.


P.S. Ayez la bonté d’offrir mes Respects au General Washington—dont la conduitte ferme, et Sage, attire dans ce moment les hommages de tout le monde; et doit contribuer essentiellement à Sauver notre pais.

à Londres ce 10 Nove. 1798.
Alexr. Hamilton, Esq:—&c. &c. &c.

